t c memo united_states tax_court ralph j and joan b mirarchi petitioners v commissioner of internal revenue respondent docket no filed date william m davidow jr for petitioners bradley c plovan for respondent memorandum opinion thornton judge petitioner husband petitioner was a general_partner in a partnership petitioner personally guaranteed certain of the partnership’s debts after the partnership filed for bankruptcy under chapter the bankruptcy court discharged petitioner’s personal liability with respect to the partnership’s debts and petitioner’s personal guaranty thereof the issue for decision is whether the resulting discharge_of_indebtedness income is excludable from petitioners’ gross_income pursuant to sec_108 we hold that it is background the parties submitted this case fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference when petitioners filed their petition they resided in fallston maryland the partnership’s debts at all relevant times petitioner was a general_partner in notchcliff associates the partnership a maryland general_partnership that was engaged in the business of developing a continuing care facility on date the partnership borrowed dollar_figure million from the commercial bank the bank for use in its business on that same date petitioner and other general partners of the partnership executed a personal guaranty agreement whereby they unless otherwise indicated section references are to the internal_revenue_code for the taxable_year at issue and rule references are to the tax_court rules_of_practice and procedure essentially identical issues are presented in three other cases also decided today chester l price docket no jose martinez deceased docket no and jose and nancy gracia docket no jointly and severally guaranteed this loan on date the partnership borrowed an additional dollar_figure from the bank the partnership’s bankruptcy case on date the partnership initiated a bankruptcy case by filing a voluntary chapter bankruptcy petition in the u s bankruptcy court for the district of maryland the bankruptcy court on date the bankruptcy court appointed a chapter trustee the trustee to administer the partnership’s assets and to develop an orderly liquidation and sale of the assets petitioner’s contribution agreement the trustee negotiated with the partnership’s general partners including petitioner to obtain some contribution from them to pay the partnership’s debts the trustee filed a reorganization plan which among other things proposed a means whereby general partners of the partnership could contribute to a partnership release fund as a means of resolving the partnership’s claims and other creditors’ claims against its general partners on date the bankruptcy court confirmed the plan thereafter the trustee reached a negotiated settlement with some of the general partners including petitioner whereby in exchange for paying agreed-upon sums to the partnership’ sec_3 the date personal guaranty agreement also applied to this loan bankruptcy_estate the contributing partners would be discharged from liability as permitted by the confirmed bankruptcy plan petitioner executed a contribution agreement and pursuant to its terms contributed dollar_figure to the partnership’s bankruptcy_estate in exchange for release of claims and potential claims of all creditors against petitioner arising out of or related to the partnership on date the bankruptcy court entered an order approving the contribution agreement in its order the bankruptcy court specifically discharged and released petitioner from any and all liability to the trustee and the bank arising out of or relating to the partnership petitioner’s status as a general_partner in the partnership and the date personal guaranty agreement in addition the bankruptcy court’s order released petitioner from the claims or potential claims of all creditors of the partnership the bankruptcy court further ordered that petitioner is subject_to the jurisdiction of the bankruptcy court tax reporting for the tax_year the partnership issued petitioner a schedule_k-1 partner’s share of income credits deductions etc allocating to him dollar_figure of discharge_of_indebtedness income petitioners excluded dollar_figure of this amount from their gross_income as reported on their joint federal_income_tax return notice_of_deficiency by notice_of_deficiency respondent determined that dollar_figure of the dollar_figure discharged debt should be included in petitioners’ income discussion generally discharge_of_indebtedness gives rise to gross_income to the obligor sec_61 see 531_us_206 sec_108 provides certain exceptions to this general_rule pursuant to one of these exceptions income_from_discharge_of_indebtedness is excluded from gross_income if the discharge occurs in a title_11_case sec_108 this provision is applied at the partner level sec_108 consequently the relevant question is whether petitioner’s debt as opposed to the partnership’s debt was discharged in a title_11_case petitioners attached to their federal_income_tax return form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment form on the form_982 petitioners excluded dollar_figure of petitioner husband’s allocable share of discharged debt pursuant to the insolvency_exception provided in sec_108 and petitioners challenge the treatment of this discharged debt only to the extent of respondent’s deficiency determination set forth in the notice_of_deficiency respondent determined that petitioners were insolvent to the extent of dollar_figure immediately before notchcliff associates’ debt was discharged and that accordingly petitioners were entitled to exclude from gross_income dollar_figure of the discharged debt pursuant to sec_108 and for purposes of sec_108 a title_11_case is defined as a case under title of the united_states_code relating to bankruptcy but only if the taxpayer is under the jurisdiction of the court in such case and the discharge_of_indebtedness is granted by the court or is pursuant to a plan approved by the court sec_108 the partnership’s chapter bankruptcy was a case under title of the united_states_code see u s c ch pursuant to its date order the bankruptcy court discharged and released petitioner from all liability to the trustee the bank and all other creditors that might have claims arising from or relating to the partnership petitioner’s status as a general_partner in the partnership and the date personal guaranty agreement in the same order the bankruptcy court explicitly asserted its jurisdiction over petitioner for this purpose giving due regard to principles of judicial comity we discern no reason to second-guess the bankruptcy court’s assertion of jurisdiction over petitioner in the partnership’s chapter bankruptcy case see u s c sec_151 we conclude that petitioner’s debts in question were discharged in a title_11_case within the meaning of sec_108 accordingly we hold that petitioner’s discharge_of_indebtedness income is excludable from gross_income pursuant to sec_108 we have considered all arguments raised by the parties arguments not addressed herein are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners in their prayer for relief petitioners requested the court to redetermine their deficiency petitioners have not requested the court to determine the existence of any overpayment resulting from their inclusion of dollar_figure of discharge_of_indebtedness in gross_income we deem petitioners to have waived any claim to any overpayment see rule b 90_tc_908
